Title: From George Washington to John Glover, 7 August 1782
From: Washington, George
To: Glover, John


                  
                     Sir
                     Head Quarters August 7th 1782
                  
                  By the last Post I had the pleasure to acquaint you with the determination of Congress permitting you to retire from the Army agreably to your request.
                  As the Servants, public Waggons &c. allowed you whilst in the Army will now no longer be necessary. I have to desire you to order them on to the Army as soon as possible.  I am Sir Your most Obedt humble Servt
                  
                     Go: Washington
                  
               